81331: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-09207: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 81331


Short Caption:HARGROVE VS. WARDCourt:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - D585818Classification:Civil Appeal - Family Law - Other


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:06/18/2020 / Shirinian, AraSP Status:Completed


Oral Argument:12/02/2021 at 11:30 AMOral Argument Location:Las Vegas Courtroom


Submission Date:12/02/2021How Submitted:After Oral Argument








+
						Party Information
					


RoleParty NameRepresented By


AppellantLillian Lacy HargroveAdam J. Breeden
							(Breeden & Associates, PLLC)
						


RespondentThomas Reid WardAmanda M. Roberts
							(Roberts Stoffel Family Law Group)
						





Docket Entries


DateTypeDescriptionPending?Document


06/16/2020Filing FeeFiling Fee due for Appeal. (SC)


06/16/2020Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (SC)20-22510




06/16/2020Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days. (SC)20-22514




06/17/2020Filing FeeE-Payment $250.00 from Adam J. Breeden. (SC)


06/17/2020Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. Docketing Statement mailed to counsel for appellant - due: 21 days. (SC)20-22607




06/17/2020Notice of Appeal DocumentsFiled Confidential Civil Cover Sheet. (SC)


06/18/2020Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Ara H. Shirinian. (SC)20-22726




07/07/2020Settlement Program ReportFiled ECAR/Appropriate for Settlement Program. This case is appropriate for mediation and a settlement conference is scheduled for July 24, 2020, at 10:00 AM. (SC)20-25053




07/08/2020Docketing StatementFiled Docketing Statement Civil Appeals. (SC)20-25099




07/08/2020Notice/OutgoingIssued Notice to Provide Proof of Service on Settlement Judge.  (Docketing Statement Civil Appeals). (SC)20-25154




07/08/2020Notice/IncomingFiled Proof of Service (Settlement Judge). (SC)20-25217




09/21/2020Settlement Program ReportFiled Final Report/No Settlement. The parties were unable to agree to a settlement of this matter. (SC).20-34702




09/22/2020Settlement Order/ProceduralFiled Order: No Settlement/Briefing Reinstated. The parties were unable to agree to a settlement.  Appellant(s): 14 days transcript request; 90 days opening brief and appendix.  (SC)20-34810




09/22/2020Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 05/30/19, 06/20/19, 11/21/19, 12/02/19, 01/17/20 and 01/24/20. To Court Reporter: Dept. R. (SC)20-34825




11/04/2020Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Court reporter Maria Balagtas' court reporter certificate due: November 19, 2020. (SC)20-40198




11/10/2020TranscriptFiled Notice from Court Reporter.  Maria Balagtas stating that the requested transcripts were delivered.  Dates of transcripts:  05/30/19, 06/20/19, 11/21/19, 12/02/19, 01/17/20 and 01/24/20. (SC)20-41197




12/21/2020BriefFiled Appellant's Opening Brief. (SC)20-46016




12/21/2020AppendixFiled Joint Appendix to Appeal from the Eighth Judicial District Court - Family Division Volumes I-V. (SC)20-46026




12/21/2020AppendixFiled Joint Appendix to Appeal from the Eighth Judicial District Court - Family Division Volume VI. (SC)20-46025




01/13/2021MotionFiled Stipulation (Answering Brief). (SC)21-01084




01/13/2021Notice/OutgoingIssued Notice Motion/Stipulation Approved.  Respondent's Answering Brief due: February 19, 2021. (SC)21-01093




02/19/2021AppendixFiled Respondent's Appendix - Volume 1. (SC)21-05065




02/19/2021BriefFiled Respondent's Answering Brief. (SC)21-05077




03/15/2021BriefFiled Appellant Hargrove's Reply Brief. (SC)21-07447




03/15/2021Case Status UpdateBriefing Completed/To Screening. (SC)


08/10/2021Order/ProceduralFiled Order Scheduling Oral Argument.  This matter is scheduled for oral argument on September 13, 2021, at 10:30 a.m. in Las Vegas.  The argument shall be limited to 30 minutes.  Due to the coronavirus pandemic, while in the courtroom attendees will be required to abide by the court's social distancing standards then in effect as recommended by the CDC.  The court will also maintain recommended sanitizing standards from the CDC in the courtroom between each case argued.  fn1[As of this time, the oral argument will be held in person.  However, should the CDC guidelines and/or circumstances in Clark County change, oral argument may be held by videoconference.  In the event oral argument will be held by videoconference, the parties will be so notified no later than September 9, 2021, and provided BlueJeans videoconferencing information at that time.]  (SC)21-23251




08/30/2021Order/ProceduralFiled Order Regarding Oral Argument. The current status of the Covid-19 pandemic requires counsel to appear remotely for this argument. The court will use the BlueJeans videoconferencing system, which requires laptop/desktop/videoconferencing computer internet access and audio and video (web camera) capability. In case technical difficulties develop at any time, the court will conduct the oral argument by teleconference, which will require counsel to have immediate access to a landline phone connection. Within 5 days of the date of this order, the parties shall submit to the Clerk of the Court a notice identifying the attorney(s) who will argue the case and the phone number and email address of the attorney(s). The notice may be emailed to the court at nvscclerk@nvcourts.nv.gov. (SC)21-25093




08/30/2021MotionFiled Stipulation (Continue Oral Argument). (SC)21-25170




08/31/2021Notice/OutgoingIssued Oral Argument Reminder Notice. (SC)21-25137




09/01/2021Order/ProceduralFiled Order Granting Motion and Rescheduling Oral Argument.  This matter is currently scheduled for oral argument on September 13, 2021, at 10:30 a.m.  The parties have filed a stipulation to reschedule the oral argument. The stipulation is construed as a joint motion and the motion is granted.  Oral argument in this matter shall be rescheduled for November 8, 2021.  (SC)21-25471




10/05/2021Order/ProceduralFiled Order Scheduling Oral Argument.  Oral argument is scheduled before the Southern Nevada Panel on December 2, 2021, at 11:30 a.m., in Las Vegas.  The argument shall be limited to 30 minutes.  (SC)21-28535




11/18/2021Notice/OutgoingIssued Oral Argument Reminder Notice. (SC)21-33215




12/02/2021Case Status UpdateOral argument held this day. Case submitted for decision. Before the Southern Nevada Panel. (SC).


03/24/2022Opinion/DispositionalFiled Authored Opinion. "Affirmed in part, reversed in part, and remanded." Before: Parraguirre/Stiglich/Silver. Author: Stiglich, J. Majority: Parraguirre/Stiglich/Silver. 138 Nev. Adv. Opn. No. 14. SNP21-RP/LS/AS. (SC).22-09207




04/08/2022Order/Clerk'sFiled Order Granting Telephonic Extension. Respondent's Petition for Rehearing due: April 25, 2022. (SC)22-10974




04/25/2022Post-Judgment PetitionFiled Respondent's Petition for Rehearing. (SC)22-13079




04/25/2022Filing FeeFiling fee paid. E-Payment $150.00 from Amanda M. Roberts. (SC)


05/13/2022Post-Judgment OrderFiled Order Denying Rehearing. "Rehearing Denied." NRAP 40(c).  (SC)22-15234




06/07/2022RemittiturIssued Remittitur.  (SC)22-18076




06/07/2022Case Status UpdateRemittitur Issued/Case Closed.  (SC)


06/24/2022RemittiturFiled Remittitur. Received by District Court Clerk on June 8, 2022. (SC)22-18076





Combined Case View